DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-7-21 has been entered.
Applicant’s amendment filed on 10-7-21 has been entered.  Claims 21, 23-26, 30, 32 and 34 have been amended.  Claims 22 and 33 have been canceled.  Claims 21, 23-26, 29-32 and 34 are pending and under consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21, 23-26, 29-32 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelly et al., 2009 (US 20090263896 A1, effective filing date, 4-21-08) in view of Zhao et al., 2010 (US 20100129440 A1, effective filing date, 10-18-06) and Ware et al., 2006 (US 20060269908 A1).
Claims 21, 23-26 and 29-31 are directed to a cryopreserved in vitro cell culture comprising human cells, wherein at least 10% of the human cells are human pancreatic endoderm cell aggregates, wherein the pancreatic endoderm cells in the aggregates co-express pancreatic-duodenal homeobox factor-1 (PDX1) and NK6 homeobox 1 (NKX6.1), and a cryopreservation agent, wherein the human pancreatic endoderm cells in the aggregates are Chromogranin A (CHGA)-negative and capable of maturing into mature beta cells in vivo upon transplantation into a mammal.  Claims 23-24 specify the human pancreatic endoderm cell aggregates are in a semipermeable encapsulated device and in a perforated encapsulated device, respectively.  Claim 25 specifies the human pancreatic endoderm cell aggregates are each about 50-200 microns in diameter.  Claim 26 specifies the human pancreatic endoderm cells in the aggregates do not substantially express NGN3. Claim 29 specifies the in vitro cell culture further  wherein the human pancreatic endoderm cells in the aggregates are Chromogranin A (CHGA)-negative.  Claim 31 specifies the in vitro cell culture further comprises a matrix.  
Claims 32 and 34 are directed to a method for cryopreserving an in vitro population of human pancreatic endoderm cell aggregates, wherein the pancreatic endoderm cells in the aggregates co-express PDX1 and NKX6.1, comprising a) obtaining a population of human pancreatic endoderm cell aggregates, wherein the pancreatic endoderm cells in the aggregates co-express PDX1 and NKX6.1 in vitro, and b) contacting the population of human pancreatic endoderm cell aggregates with a cryopreservation agent, thereby cryopreserving the in vitro population of human pancreatic endoderm cell aggregates, wherein the human pancreatic endoderm cell in the aggregates are Chromogranin A (CHGA)-negative.  Claim 34 specifies the human pancreatic endoderm cell aggregates are each about 50-200 microns in diameter.
Kelly teaches “compositions and methods comprising cell surface markers for hES-derived cells, in particular, endoderm lineage cells including pancreatic endoderm-type cells, derived from hES cells” (e.g. Abstract).  A method of purifying a pancreatic endoderm cell by using cell markers not expressed on said pancreatic endoderm cell and purifying the pancreatic endoderm cell expressing PDX1 (e.g. [0031]).  The pancreatic endoderm cell expresses NKX6.1 (e.g. [0035]).  A purified cell population comprising human pancreatic endoderm cells, and the human pancreatic endoderm cells comprise at least 50% and 75% of the human cells in said cell population (e.g. [0040], [0041], [0042]).  The human pancreatic endoderm cells express pancreatic and duodenal homeobox gene 1 (PDX1) and NKX6.1 (e.g. [0043], claim 4).  Fig. 2 describes the percentage composition of CHGA-/NKX6.1+/PDX1+ pancreatic endoderm cells in 
Kelly does not specifically teach cryopreserving the human pancreatic endoderm cell aggregates (For claims 21 and 32), the human pancreatic endoderm cell aggregates are in a semipermeable encapsulation device or in a perforated encapsulation device (For claims 23-24), the human pancreatic endoderm cell aggregates are each about 50 to 200 microns in diameter (For claims 25 and 34), the in vitro cell culture further comprising a compound such as nicotinamide (For claim 29), or the cryopreserved cell culture further comprises a matrix (For claim 31).
Zhao teaches embryonic-like stem cells, designated peripheral blood-stem cells (PB-SC), can be isolated from adult human peripheral blood and the PB-SC can be differentiated to other type of cells for stem cell therapy (e.g. Abstract).  PB-SC administered to STZ-induced diabetic mice differentiated to insulin-producing cells in vivo.  PB-SC strongly expressed PDX1 (a well-known transcription factor essential for beta cell development) and NKX6.1 (that commits 
It is noted that pancreatic progenitor cells are multipotent stem cells originated from the developing fore-gut endoderm, therefore, pancreatic progenitor cells taught by Zhao can also be considered pancreatic endoderm cells.
Ware teaches primate embryonic stem cells are cryopreserved by resuspension in a freezing medium and slow cooling at a controlled rate, and the cryopreserved cell aggregates are useful in transplantation, for experimental evaluation, and as a source of lineage and cell specific products, and as targets for the discovery of factors or molecules that can affect them (e.g. Abstract).  Cryopreserved ES cells comprise frozen aggregates of primate ES cells and a freezing medium, which may be provided in any suitable container (e.g. [0021]).  Aggregates will usually comprise at least about 25 cells, 50 cells, and not more than about 200 cells.  The average size of an aggregate is usually around about 80 .mu.M, 100 .mu.M or 120 .mu.M (e.g. [0022]).
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to cryopreserve the human pancreatic endoderm cell aggregates because both Kelly and Zhao teach preparation of human pancreatic endoderm cells expressing PDX1 and NKX6.1 and since Zhao also teaches cryopreserving cells by freezing the cells in a mixture of a growth medium and another liquid that prevent water from forming ice crystals and then storing the cells at liquid nitrogen temperatures, it would be obvious for one of ordinary skill in the art to cryopreserve the human pancreatic endoderm cell aggregates taught by Kelly with the cryopreserving method taught by Zhao so as to preserve and store the cells for an extended period of time with reasonable expectation of success.  It would be obvious for one of ordinary skill in the art to put the human pancreatic endoderm cell aggregates in a semipermeable encapsulation device or in a perforated encapsulation device because Zhao teaches the PBSCs are encapsulated to protect allogeneic and xenogeneic cell transplants from destruction by the 
Since the growth medium comprises RPMI medium, which comprises nicotinamide, thus, the cryopreserved in vitro cell culture of PB-SC taught by Zhao would comprises a compound such as nicotinamide.  Both Kelly and Zhao teach preparation of human pancreatic endoderm cells expressing PDX1 and NKX6.1 and since Zhao also teaches the cryopreserved in vitro cell culture of PB-SC comprises a compound such as nicotinamide, it would be obvious for one of ordinary skill in the art to prepare the in vitro cell culture comprising a compound such as nicotinamide with reasonable expectation of success.  Further, Zhao teaches PBSCs can be administered to a subject, either in differentiated or undifferentiated form, by direct injection to a desired site, systemically, on or around the surface of an acceptable matrix, in combination with a pharmaceutically acceptable carrier.  Thus, it would be obvious for one of ordinary skill in the art to prepare the cryopreserved cell culture comprising a matrix such that the cells can be administered to a subject with the cells on or around the surface of an acceptable matrix as taught by Zhao with reasonable expectation of success.
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to prepare the human pancreatic endoderm cell aggregates each about 50 to 200 microns in diameter because Kelly teaches hES cells were differentiated to stage 5 type cells and 
One having ordinary skill in the art at the time of the invention was made would have been motivated to do so in order to prepare human pancreatic endoderm cells expressing pancreatic and duodenal homeobox gene 1 (PDX1) and NKX6.1 as taught by Kelly or to isolate PB-SCs from adult human peripheral blood for stem cell therapy as taught by Zhao with reasonable expectation of success.

Applicant argues that independent claims 21 and 32 have been amended to recite a specific type of “human pancreatic progenitor cell” namely a pancreatic endoderm cell aggregate.  Zhao does not teach or suggest any cell aggregates much less pancreatic endoderm cell aggregates.  Zhao does not teach any percentage, such as at least 10%, or any pancreatic cell population, let alone pancreatic endoderm cell aggregates.  Applicant cites paragraphs [00100] and [0110} of Zhao reference and argues that markers discussed by Zhao were not specific to 
Kelly teaches preparation and purification of the human pancreatic endoderm cells expressing pancreatic and duodenal homeobox gene 1 (PDX1) and NKX6.1 (e.g. [0043], claim 4).  Fig. 2 describes the percentage composition of CHGA-/NKX6.1+/PDX1+ pancreatic endoderm cells in a stage 4/5 cell culture.  Fig. 2 shows 58% of the cells are pancreatic endoderm (CHGA- NKX6.1+ PDX1+) (e.g. [0051], Fig. 2).  Zhao reference is no longer used as the primary reference.  Although Zhao does not specifically teach the claimed “human pancreatic endoderm cell aggregates”, Kelly does teach preparation of human pancreatic endoderm cells expressing PDX1 and NKX6.1 but are CHGA negative, and culturing cell aggregates in culture medium.  Kelly also teaches 58% of the cells are pancreatic endoderm (CHGA- NKX6.1+ PDX1+).  Thus, Kelly does teach the specific cell type “human pancreatic endoderm cells” as claimed.

Applicant argues that the analysis presented in Zhao is performed by Western blot, and it is impossible to know what percentage of any specific cell type expresses NKX6.1 and/or PDX1.  Paragraphs [0112]-[0114] of Zhao disclose co-localization experiments, but the expression of PDX1 and NKX6.1 was not evaluated.  There is no evidence provided in Zhao that PDX1 and 

Applicant argues that Ware does not remedy the deficiencies of Zhao or D’Amour.  Ware fails to suggest cryopreservation of the cell population recited in the instant claims.  Thus, Ware does not make up for the deficiencies of Zhao and Ware.  Combination of Zhao, D’Amour and Ware does not teach or suggest Applicant’s claimed invention (Remarks, p. 9).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103(a) rejection and the reasons discussed above.

Reference D’Amour is no longer used in the rejection, therefore, the arguments regarding reference D’Amour render moot.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632